COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS




  YSLETA INDEPENDENT SCHOOL                       §
  DISTRICT,                                                      No. 08-18-00115-CV
                                                  §
                               Appellant,                           Appeal from the
                                                  §
  v.                                                              243rd District Court
                                                  §
  ALFONSO GUZMAN,                                              of El Paso County, Texas
                                                  §
                               Appellee.                          (TC# 2017DCV1412
                                                  §


                                     MEMORANDUM OPINION

       Ysleta Independent School District, Appellant, and Alfonso Guzman, Appellee, have filed

a joint motion to voluntarily dismiss this appeal because the parties have settled the dispute

between them. The motion is granted, and this appeal is dismissed. Pursuant to the parties’

agreement, each party will bear their own costs and attorney’s fees. See TEX. R. APP. P. 42.1(d).


                                             GINA M. PALAFOX, Justice

March 19, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.